Citation Nr: 1414106	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  07-09 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative disc disease.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1981 to September 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Pittsburgh, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2008, this case was remanded to the RO for further development.  The case was again remanded in January 2013 after the Veteran requested a hearing.  The Board is satisfied as to substantial compliance with its October 2008 and January 2013 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included scheduling an appropriate VA examination and a hearing to assess the nature and severity of the Veteran's service-connected back disability.  The case is now under the jurisdiction of the Denver RO.

The Veteran testified before the undersigned Veteran's Law Judge (VLJ) in a May 2013 Travel Board hearing.  A transcript of the hearing has been associated with the claims file.  

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.


FINDINGS OF FACT

Even considering her complaints of pain and functional loss, the Veteran's degenerative disc disease does not result in   

forward flexion of the thoracolumbar spine limited to 60 degrees or less, a combined range of motion of the thoracolumbar spine limited to 120 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, 
intervertebral disc syndrome associated neurological deficit or ankylosis.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for degenerative disc disease of L4-S1 have not been met.  38 U.S.C.A. § 1155 (West 2012); 38 C.F.R §§ 4.1-4.7, 4.71, 4.71a, Diagnostic Code 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Veteran's claims arise from his disagreement with the initial evaluation following the grant of service connection.  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect only to the claim for an initial evaluation above 10 percent for degenerative disc disease (DDD), such noncompliance is deemed to be non-prejudicial to this specific claim.

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2012); 38 C.F.R. § 3.159 (2013).

In compliance with its duty to assist, the RO associated the Veteran's VA outpatient treatment records and private treatment records with the claims file.  The Veteran's service treatment records were associated with the claims file during the adjudication of the original claim in November 2003.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Further, the Veteran was afforded a VA examination in May 2005.  In compliance with the October 2008 Remand, the RO/AMC scheduled the Veteran for an additional VA examination in April 2012.  Both of these examinations were conducted following review of the pertinent clinical history contained in the Veteran's claims file and all objective findings relating to her thoracolumbar disability due to DDD and the criteria of the applicable Diagnostic Codes used to rate this disability have been obtained and presented in these examination reports in the context of this history.  The April 2012 examiner submitted an addendum opinion in June 2012.  The Board finds the VA examination reports and supplemental opinion were thorough and an adequate basis upon which a decision with regard to the Veteran's claim may be made.  

The Board notes that the Veteran's last examination is nearly two years old. The mere passage of time since that examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's low back disability since the examination in April 2012.  The Veteran has not argued the contrary.

The Board notes that the Veteran provided additional medical records from May 2013 to the Board subsequent to the latest supplemental statement of the case (SSOC) dated January 2007.  These documents were not reviewed in the first instance by the agency of original jurisdiction.  See 38 C.F.R. § 19.9 (2013). However, these documents were submitted with a signed statement from the Veteran waiving RO jurisdiction and so it is proper for the Board to adjudicate the initial rating claim without first referring these records to the RO for issuance of an additional SSOC. 

The Veteran was also provided an opportunity to set forth her contentions at a Travel Board hearing in May 2013 before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, the undersigned VLJ identified the issue on appeal.  The VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim. Symptoms related to the Veteran's DDD were discussed as well.  Therefore, not only were the issues "explained in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.


The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the Veteran's claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013).  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  The award of service connection and a 10 percent rating for DDD was in effect as of November 5, 2003 (i.e., the date on which her claim was received by VA); the relevant temporal focus is therefore from November 5, 2003 to the present.  Id. at 509.  Earlier evidence is not necessarily irrelevant, but it is generally not needed to determine the claim for an increased rating.  Id.

The rating to be assigned for any and all manifestations of the Veteran's thoracolumbar disability due to DDD is before the Board for the entire period of time on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (explaining that once there is jurisdiction as to an initial or higher disability evaluation, jurisdiction extends to all means of assigning a higher evaluation).  Additionally, the schedular criteria for rating disabilities of the spine explicitly states that separate neurologic and orthopedic manifestations are to be assigned ratings under the respective criteria, unless intervertebral disc syndrome is evaluated based on incapacitating episodes.  In short, the Veteran's timely notice of disagreement with the September 2005 rating decision conferred on the Board jurisdiction to address all manifestations of her thoracolumbar spine disability during all periods encompassed by his appeal.

Orthopedic manifestations of the Veteran's service-connected DDD of the thoracolumbar spine are rated under the criteria provided in 38 C.F.R. § 4.71a, Diagnostic Code 5243 for impairment due to intervertebral disc syndrome (IVDS).  The criteria for rating all spine disabilities are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  The criteria contained therein provide that these disabilities are to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

The pertinent part of the General Formula for rating disability of the thoracolumbar spine is as follows:  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine, assign a 100 percent rating.

Unfavorable ankylosis of the entire thoracolumbar spine, assign a 50 percent rating.

. . . [F]forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, assign a 40 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; . . . or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; . . . or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, assign a 20 percent rating.

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; . . . or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; . . . or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the vertebra height, assign a 10 percent rating.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, . . . [n]ormal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the. . . thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides as follows: With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, assignment of a 60 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, assignment of a 40 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, assignment of a 20 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, assignment of a 10 percent evaluation is warranted.

Note (1): For purposes of evaluations under Diagnostic Code 5243 [intervertebral disc syndrome], an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

The Board must also consider whether a separate disability rating would be appropriate for neurological findings appropriate to the site of the diseased disc under the Diagnostic Codes pertaining to rating neurological disorders.  See Bierman v. Brown, 6 Vet. App. 125 (1994).  As will be further discussed below, the clinical evidence does not indicate any neurological effects resulting from the Veteran's DDD. 

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. 
§ 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  There is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, without objective functional loss, does not require that a higher rating be assigned.  Id. (assignment of highest rating for pain without other objective findings would lead to potentially "absurd results."  Id. at 43.

Analysis

The Veteran's service treatment records show diagnosis and treatment for DDD at the L4 to S1 following a motor vehicle accident in December 1985.  She subsequently sought treatment for lower back pain throughout her period of active duty.  

The objective clinical evidence pertinent to the period commencing in November 2003 shows that the Veteran was using over the counter medication to relieve her pain.  During the VA examination of the spine in May 2005, the Veteran indicated that she experienced "flareups of lower back pain once every 2 months" that last "approximately 2 days."  She told the examiner that the flare-ups would cause her to "slow down" but denied "any lost time from work or activities secondary to her back problem."  The Veteran stated that she has to be "very careful when lifting or doing sudden movements" and she "occasionally ha[s] problems with prolonged standing."  She also described "tingling and burning sensations" in her legs, feet, and back. 

Objective examination reflected normal posture and gait with symmetrical body appearance.  Active thoracolumbar motion on forward flexion was 80 degrees, extension was 30 degrees, left lateral flexion 30 degrees, right lateral flexion was 30 degrees, left lateral rotation was 30 degrees, and right lateral rotation was 30 degrees.  The examiner noted no tenderness to palpitation or step-off and found no spasm or guarding.  

The examiner determined that the Veteran had intermittent back pain related to her DDD but said there was "no evidence of neurological deficit on [his] exam."  However, he noted that the Veteran provided a history of intermittent paresthesias which "could be the result of her degenerative disc disease." 

The Veteran submitted records from treatment at a United States Naval Hospital in Japan from November 2006 indicating that she was seen for lower back pain.  The records note that her "lower back exhibited tenderness on palpitation of the right [and] left paraspinal region[s]."  Additionally, the examiner noted that the "cervical spine showed no abnormalities" and the "thoracolumbar spine had a normal appearance."  However, the thoracolumbar spine did not "demonstrate full range of motion" and the "lumbosacral spine exhibited muscle spasms."  She was diagnosed with lumbago and the examiner determined that there were "no warning signs of neurological compromise."  Her straight leg raising test was normal on both sides and her reflexes were normal. 

VA also requested records from the United States Naval Hospital in Sigonella from June 2007 to January 2010.  These records reflect that in June 2007, the Veteran was treated for "acute low back pain" with no neurological symptoms.  The examiner instructed the Veteran on exercises to strengthen her spine.  In July 2007, the Veteran returned for a follow up on her lumbago, stating the pain was "moderate."  The examiner prescribed several prescription medications and found that the Veteran had "sciatic a."  The examiner also noted that the Veteran was "tolerating Rx well" and she had "improved flexibility/mobility."  Later that week she returned for her lower back pain and the examiner reduced her prescription medication.  The Veteran again described her pain as "moderate" and there was no note of sciatica during this visit.  During treatment in June 2009, the Veteran reported a history of chronic low back pain from DDD but stated she "doesn't wish to have that addressed today."  The remainder of the Sigonella records are silent for complaints of back pain.     

During the Veteran's VA examination in April 2012, the Veteran was diagnosed with "multilevel lumbar spondylosis," later corrected to reflect her condition is "without evidence of lumbosacral radiculopathy."  She reported that she "suffered from intermittent low back pain with radiating tingling sensation down her calf."  She stated that she uses Motrin or Aleve for pain relief.  She also stated that "her low back pain has improved since being off work beginning on May 2011."  She reported flare-ups of her back "four times of a year" and result in "low back pain for 3 to 4 days."  

Upon a range of motion measurement, the examiner found the following results: forward flexion ends at 80 degrees with objective evidence of painful motion begins at 75 degrees, extension ends at 30 degrees or greater with objective evidence of painful motion at 20 degrees, right and left lateral flexion both end at 30 degrees with no objective evidence of painful motion, left and right lateral rotation both end at 30 degrees or greater with no objective evidence of painful motion, and the Veteran was able to perform repetitive-use testing.  There was no guarding or muscle spasm.  Muscle strength and neurological testing were all within normal limits.  The examiner specifically noted that there was no evidence of radiculopathy.

The examiner found that the Veteran has pain on motion causing functional loss of range of motion of the thoracolumbar spine.  The Veteran reported missing "at least 14 days of work between May 2010 and May 2011 due to low back pain."  The examiner stated that the Veteran had "no objective evidence of lumbosacral radicular symptoms on exam" and that no additional loss of range of motion due to painful motion, weakness, impaired endurance, incoordination, or instability.  

In a June 2012 examination note, the examiner opined that "it is at least as likely as not (50 percent or greater probability) that the veteran is unable to drive, climbs stairs or needs to miss days of work due to the severity of her pain secondary to her lumbosacral condition during flares and/or on repetitive use."

During the May 2013 hearing, the Veteran contended that her "back condition is of greater severity than what's reflected with the 10 percent."  She stated that she would need to miss "a total of maybe five days" of work on a calendar year because of her back pain.  On these days off she would "Take medicine.  Just relax.  Not lay down, not stay in one position too long."  She did state that she does not "take a lot of time off of work because [she has] an ill or sick daughter" and she "reserve[s her] sick leave time for [her] daughter."  

In reviewing the range of motion measurement results, the Veteran does not meet the requirements for a schedular rating in excess of 10 percent under the general rating formula.  Her combined range of motion of 230 degrees and forward flexion was measured as being to 80 degrees in 2005 and 2012.  Both range of motion studies depict a level of disability far that is significantly beyond the 120 degrees of limitation of motion or 60 degree limitation of flexion that is necessary to assign a 20 percent rating.  Such clearly dispels the notion that the Veteran experiences ankylosis of the spine.  There is also no evidence that the Veteran experiences muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Further, as repeated testing shows no neurological involvement, to include a specific finding that there is no radiculopathy, there is no basis for assigning a separate compensable rating for neurological dysfunction.  

The Board recognizes that the examiner did point to some objective evidence of painful motion on flexion and extension.  However, even with the 5 degree reduction in forward flexion and 10 degree reduction in extension due to pain, the limitation of motion experienced by the Veteran is still far short of the limitation that is required for the assignment of a 20 percent rating.  Reference is also made to the examiner's specific finding that joint function was not additionally limited after repetitive use by fatigue, weakness, lack of endurance or incoordination.  A higher rating would therefore not be warranted on the basis of functional impairment.  Cf. DeLuca, 38 C.F.R. §§ 4.40, 4.45. 

The Board also finds that a higher rating is not available under the formula for rating intervertebral disc syndrome based on incapacitating episodes.  First, intervertebral disc disease has not been identified.  Also, although the VA examiner found that it was more likely than not that the Veteran would need to miss work because of her back pain, there is no allegation or evidence of physician-prescribed bed rest.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  At the hearing the Veteran contended that she would need to miss 5 days of work in a calendar year because of her back pain.  This is 9 days short of the requirement for a 20 percent rating under the intervertebral disc syndrome rating criteria.  Even looking at the Veteran's contention during her VA examination that she missed 14 days of work because of back pain, she did not suggest that bed rest was prescribed by a physician.   

In deciding this claim, the Board acknowledges that the Veteran is competent to report symptoms of her low back disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, she is credible in her reports of symptoms and their effect on her activities.  She is not however competent to identify a specific level of disability of her disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected lumbar spine disability has been provided by VA medical professionals who have examined her.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds these records to be the only competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  .

Accordingly, the Board finds that the preponderance of the evidence is against the claim for an initial rating in excess of 10 percent for lumbar sprain, since the award of service connection.

Additional Considerations

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2013).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's disability, as discussed above, is manifested by complaints of pain and limitation of motion.  This symptomatology is contemplated by the rating criteria.  She has not claimed that he is not able to perform the duties of a job for which her education and training have prepared him due to his service-connected low back disability.  In addition, there is no evidence of record showing that she has been hospitalization due to her low back disability.  Hence, referral for consideration of an extraschedular rating is not warranted.

Finally, the Court has held that a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The holding of Rice is inapplicable here because the evidence of record does not demonstrate that the Veteran has been rendered unemployable due to her service-connected low back disability, nor has she so contended.  The record instead shows that the Veteran works full-time as a "stay-at-home mother", which is clearly analogous to full-time employment.  She has also reported she left her last outside the home job due to her husband relocating.  Thus, at this point, there is no cogent evidence of unemployability due solely to this service-connected disability, and the issue of entitlement to a TDIU need not be addressed.


ORDER

An initial rating in excess of 10 percent for degenerative disc disease of L4-S1 is denied. 




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


